 HEALTH CARE SERVICES GROUP  333Health Care Services Group, Inc. and United Food and Commercial Workers Union, Local 1444, affiliated with United Food and Commerical Workers International Union, AFLŒCIOŒCLC.  Case 30ŒCAŒ14061 June 13, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On June 10, 1998, Administrative Law Judge Arthur J. Amchan issued the attached decision.  The Acting General Counsel filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified. The General Counsel has excepted to the judge™s fail-ure to include in his Order a provision requiring the Re-spondent to reinstate the tentative bargaining agreements reached with the Union effective August 11, 1997.  We find merit in the General Counsel™s exceptions and, con-sistent with Board precedent, shall modify the Order to require the Respondent to reinstate the tentative agree-ments to restore ﬁthe status quo between the parties be-fore the unfair labor practices began.ﬂ  NLRB v. Beverly Health & Rehabilitation Services, 187 F.3d 769, 772 (8th Cir. 1999), enfg. New Madrid Nursing Center, 325 NLRB 897, 903 (1998).1 We shall also modify paragraphs 1(e) and 2(a) of the Order to conform to the violations found and issue a new notice to employees. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Health Care Services Group, Inc., Hinsdale, Illinois, its officers, agents, successors, and assigns, shall, with regard to its laundry and housekeeping employees employed at Audubon Health Care Center, Bayside, Wisconsin, take the action set forth in the Order as modified. 1.  Substitute the following for paragraph 1(e). ﬁ(e) Engaging in regressive bargaining without good cause or justification.ﬂ 2.  Substitute the following for paragraph 2(a). ﬁ(a) On request, bargain in good faith with the Union, as the exclusive bargaining representative of its employ-ees in the above-described bargaining unit with respect to wages, hours, and other terms and conditions of em-ployment and, if an understanding is reached, embody such understanding in a signed written agreement.ﬂ                                                            1 As we noted in The Independent, 320 NLRB 1029 fn. 3 (1996), ﬁ[n]othing in our Order prevents the parties, during their ongoing col-lective-bargaining negotiations, from mutually agreeing to reopen and reconsider in light of changed circumstances, subjects on which they have tentatively agreed.ﬂ 3.  Insert the following as paragraph 2(b) and reletter the subsequent paragraphs. ﬁ(b) Reinstate, for the purposes of good-faith bargain-ing, the tentative agreements reached with the Union effective August 11, 1997.ﬂ  4.  Substitute the attached notice for that of the admin-istrative law judge.  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has or-dered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these pro-tected concerted activities.  WE WILL NOT fail and refuse to bargain in good faith with the United Food and Commercial Workers Union, Local 1444, affiliated with United Food and Commercial Workers International Union, AFLŒCIOŒCLC, as the exclusive bargaining representative in the following unit: All full and regular part-time laundry and house-keeping employees, who perform laundry and housekeeping services at Audubon Health Care Center, Bayside, Wisconsin. WE WILL NOT fail to appear at and/or cancel sched-uled bargaining sessions, unless there is a compelling reason to do so and the Union has been notified in ad-vance. WE WILL NOT fail to provide the Union in a timely manner, on request, with proposals on unresolved issues. WE WILL NOT renege on tentative agreements reached with the Union during collective bargaining. WE WILL NOT engage in regressive bargaining without good cause or justification.  WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL on request, bargain in good faith with the Union, as the exclusive bargaining representative of employees in the above-described bargaining unit with respect to wages, hours, and other terms and conditions 331 NLRB No. 49  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  334of employment and, if an understanding is reached, em-
body such understanding in a signed written agreement. 
WE WILL regard the Union as the exclusive bargain-
ing agent of employees in the bargaining unit for 1 year 
commencing with the resumption of negotiations be-
tween the Union and our company.  
WE WILL meet with the Union on specified sched-
uled dates as agreed on by the parties. 
WE WILL formulate and give
 to the Union, in a 
timely manner, proposals on unresolved issues and not 
regress from these proposals without good cause or jus-
tification. 
WE WILL reinstate, for the purposes of good-faith 
bargaining, the tentative bargaining agreements we 
reached with the Union effective August 11, 1997. 
HEALTH CARE SERVICES GROUP, INC. 
Joyce Ann Seiser, Esq.,
 for the General Counsel.
 Timothy E. Smith, District Manager, 
Pro Se, of Bayside, 
Wisconsin, for the Respondent. 
DECISION STATEMENT OF THE CASE 
ARTHUR J. AMCHAN, Administ
rative Law Judge.  This 
case was tried in Milwaukee, Wisconsin, on April 27, 1998. 
The charge was filed November 13, 1997,
1 and the complaint 
was issued February 27, 1998. 
On the entire record, including my observation of the de-
meanor of the witnesses,
2 I make the following 
FINDINGS OF FACT I. JURISDICTION 
Respondent, a corporation, is headquartered in the State of 
Pennsylvania.  It maintains a re
gional office in Hinsdale, Illi-
nois, and provides laundry and housekeeping services at the 
Audubon Health Care Center, a nursing home, in Bayside, 
Wisconsin.  It annually provides 
services valued in excess of 
$50,000 for customers located outside of the State of Wiscon-

sin.  Respondent admits and I find that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), 
and (7) of the Act and that the Union, United Food and Com-

mercial Workers Local Union 1444, is a labor organization 

within the meaning of Se
ction 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
The General Counsel alleges that Respondent has failed to 
bargain in good faith with the Union.  Local 1444 was certified 
as the exclusive bargaining representative of the employees in 
the following unit on March 3, 1997: 
 All full-time and regular part-time laundry and house-
keeping employees of the empl
oyer who perform contract 
laundry and housekeeping services at Audubon Health 

Care Center, excluding all ot
her employees, guards, and 
supervisors, as defined in the Act. 
 On April 9, Bruce Thompson, a union business representa-
tive, held his first meeting with Respondent to discuss negotia-
                                                          
                                                           
1 All dates are in 1997 unless otherwise indicated. 
2 Both parties waived briefs.  The General Counsel filed a memoran-
dum of law at the close of the hearing. 
tions for a collective-bargaining agreement.
3  Attending this 
meeting in Thompson™s office
 for Respondent were James 
Schreck, its regional manager fo
r the territory covering Wis-
consin, district manager, Timothy Smith, and James Rehn, a 

management trainee.  At this meeting Schreck and Smith told 
Thompson that Smith had author
ity to negotiate for Respon-
dent, but would keep Schreck a
dvised of any tentative agree-
ments.  Thereafter, Smith was 
Respondent™s only representa-
tive at the negotiating sessions. 
The April 9 meeting lasted abou
t 2 hours.  It consisted pri-
marily of an exchange of information.  The parties agreed to 

meet again on May 16.  This time period was extended at Re-
spondent™s request to give it sufficient time to assemble a pro-
posal. All subsequent meetings prior to March 1998, were also at 
Thompson™s office.  At the part
ies™ second meeting on May 22 
the Union presented Respondent with a proposed collective-

bargaining agreement and explained its proposal to Smith.  
Respondent did not present any proposals to the Union.  Bruce 
Thompson informed Smith that he
 had authority to negotiate 
for the Union, although any agreement would have to be ap-
proved by a majority of bargaining unit employees.  Smith 
reiterated that he had author
ity to negotiate
 for Respondent. 
The union proposal was not comp
lete.  Some subjects, such 
as health and welfare, and attendance were not addressed be-
cause the Union was waiting for Respondent to provide it with 
information as to the Company™s existing practices. 
Thompson and Smith met a third time on June 13.  Tim 
Smith sat across Thompson™s desk
 as Thompson reviewed the 
union™s proposals with him.  Wh
en Smith indicated agreement 
with the proposals, Thompson made
 a notation in the left hand 
margin ﬁAgreed BT/TS 6/13.ﬂ  
On June 13 Smith indicated his 
consent to the union proposals regarding recognition of the 
Union, nondiscrimination and union security.  Initially the 
parties disagreed on the probati
onary period for new hires, 
during which Respondent could term
inate an employee at will.  
They did however agree to a 60-day period, with an opportu-
nity in certain situations for a 30-day extension of this period.  
Agreement was also reached on the demarcation of full-time 
and regular part-
time employees. 
Tentative agreement was also reached on June 13 with re-
spect to union proposals regarding seniority, hours of work, 
overtime, rest periods, vacanci
es, uniforms, physical examina-
tions, jury duty, and funeral pay.  The parties also tentatively 
agreed on Local 1444™s proposals on leaves of absence, union 
stewards, and a grievance procedure.  Additionally, Smith 
indicated consent to a no-strike/no-lockout provision, one 
regarding a union bulletin board 
and visitation rights for union 
officials.  Thompson 
promised Smith that he would not visit 
Audubon Health Care until the Union had a collective-
bargaining agreement with the nursing home.
4  The parties 
also tentatively agreed on a savings clause and a successorship 
provision and agreed to meet again on July 17. 
 3 I have credited Bruce Thompson™s testimony regarding the negotia-
tions.  Respondent presented no w
itnesses to contradict him. 
4 Local 1444 is also the certified bargaining representative of a unit 
of Audubon employees.  On April 25, 1997, the Board found Audubon 
to be in violation of Sec. 8(a)(1) and (5) for its refusal to bargain with 
the Union, Audubon Health Care Center,
 323 NLRB No. 85 (1997) 
(not published in bound volume).  As of April 27, 1998, the Union had 
not negotiated a collective-bargaining agreement with Audubon. 
 HEALTH CARE SERVICES GROUP 335Without notifying Thompson, Sm
ith failed to show up for 
their July 17 meeting.  A few days later he called to say that he 
failed to attend due to a work emergency.  The parties met 
again on July 19.  The Union agreed to allow Respondent to 
bring employees into Audubon from outside the bargaining 
unit if it could not get enough bargaining unit employees to 
work overtime.  It also deleted a proposal allowing employees 
leave without pay to at
tend union conventions. 
The parties™ fifth meeting was held in Thompson™s office on 
August 11.  They reached tent
ative agreement 
on an article 
granting bargaining unit employees 
3 personal leave days after 
1 year of service.  They agreed on articles regarding paid holi-
days, sick leave, and vacations
.  The Union withdrew its re-
quest for a pension plan. 
On this date the Union made its first proposal regarding 
wages.  Smith indicated Respondent™s agreement to Thomp-
son™s proposed $6.25 starting rate for new employees.  Re-
spondent was already paying it
s new hires at Audubon $6.25 
per hour.  Smith and Thompson 
also agreed to a schedule 
gradually raising new employees™ salaries to $7 per hour after 
2 years of service with Responde
nt.  Smith also indicated ten-
tative agreement to a 30-cent-per-hour wage increase for cur-
rent employees effective Marc
h 1, 1998, and March 1, 1999. 
The Union withdrew other proposals.  At the end of the Au-
gust 11 session the parties had the remaining unresolved is-
sues:  the union™s request for a wage increase for current em-
ployees retroactive to March 3; shift differentials; and the 
management-rights clause.  
Tim Smith did not show up for the parties™ next scheduled 
meeting on August 21, nor did 
he notify Thompson until a few 
days later.  He failed to come
 to Thompson™s office again for a 
meeting scheduled for September 4.
  A few days later, the two 
negotiators talked on the telep
hone.  Smith said he had no 
proposals to offer yet and had not had a chance to discuss the 
negotiations with his boss, Jim Schreck. 
On October 9, Smith came 90 mi
nutes late to a scheduled 
meeting with Thompson.  He did not bring with him any pro-
posals and again said he had not had a chance to discuss Re-
spondent™s positions with Schreck. 
Smith canceled a meeting scheduled for October 21, but 
faxed Respondent™s ﬁInitial re
sponse to union contractﬂ to 
Thompson on October 30.  The do
cument contained little of 
the parties™ previous tentative agreements.  For example, al-
though Respondent had tentatively 
agreed to maintain its exist-
ing $6.25 starting wage rate for new hires, the October 30 

proposal contained a $6 rate.  Respondent also proposed a 0Œ4 
percent wage increase, based on performance, for new hires 
after a 6-month review and the same increase for current em-
ployees. 
On November 5 Smith met w
ith Thompson again.  Thomp-
son presented Smith with the union™s first proposal on man-
agement rights.  He asked Smith for proposals on this issue, as 
well as retroactive wage increases for current employees, shift 
differentials and management right
s.  The union™s initial unfair 
labor practice charge was filed a week after this meeting. 
On December 12 the parties met once more.  Respondent™s 
only proposal was a 1Œ4 percent wage increase based on its 
assessment on each employee™s performance. 
Smith presented the Union with a one page final offer on 
January 6, 1998.  It included a 0Œ4 percent increase in the 
wages of current employees, effective 10 days after the signing 
of the collective-bargaining agreement.  It rejected a retroac-
tive increase and any shift differentials.  For new employees, 
Respondent proposed a $6-per-hour
 rate, with a 50 cent raise 
upon completion of a probationary period and another 25-cent 
raise after 1 year.  Thereafter, they would be eligible for a 0Œ4 
percent increase based on perfor
mance.  The Union rejected 
this offer and the Company withdrew it.  Respondent also 

proposed disciplinary rules on January 6, which it withdrew 2 
weeks later. 
On February 26, 1998, the parties met at the Board office in 
Milwaukee.  The company proposed an annual 10-cent-per-
hour increase for current employees in 1998, 1999, and 2000.  
Smith also proposed a wage schedule for new employees start-
ing at $5.75 per hour and progressing to $5.85 after 1 year, $6 
per hour after 2 years, and $6.15 after 3 years.  After a break in 
the negotiations, Smith proposed 
a different pay schedule for 
current employees making $6.25 per hour.  They would get 
$6.40 effective January 1, 1998, $6.55 on January 1, 1999, and 
$6.70 on January 1, 2000.  Smith offered no proposals for 
those employees making more than $6.25 per hour.  Further 
meetings on March 26, April 13
, 17, and 25 (2 days prior to 
the instant hearing), produced
 no further agreements.  On 
April 17 the Union demanded adherence to the tentative 
agreements reached by August 11, 1997.  Respondent rejected 
this demand. 
Analysis and Conclusions 
In Atlanta Hilton & Tower, 
271 NLRB 1600, 1603 (1984), 
the Board summarized the obligations of employers and un-
ions under Section 8(a)(5): 
 Under Section 8(d) of the 
Act, an employer and its 
employees™ representative are mutually required to ﬁmeet 
at reasonable times and confer 
in good faith with respect 
to wages, hours, and other terms and conditions of em-
ployment . . . but such obligation does not compel either 
party to agree to a proposal or require the making of a 
concession.ﬂ  Both the employer and the union have a 
duty to negotiate with a ﬁsince
re purpose to find a basis of 
agreement,ﬂ but ﬁthe Board cannot force an employer to 
make a ‚concession™ on any specific issue or to adopt any 
particular position.ﬂ  The 
employer is, nonetheless, 
ﬁobliged to make some reasonable effort in 
some direc-tion to compose his differences with the union, if Section 
8(a)(5) is to be read as 
imposing any subs
tantial obliga-
tion at all.ﬂ 
It is necessary to scrutinize an employer™s overall 
conduct to determine whethe
r it has bargained in good 
faith.  ﬁFrom the context of 
an employer™s total conduct, 
it must be decided whether the employer is lawfully en-

gaging in hard bargaining to achieve a contract that it 
considers desirable or is unlawfully endeavoring to frus-
trate the possibility of arriving at any agreement.ﬂ  A 
party is entitled to stand firm
 on a position if he reasona-
bly believes that it is fair a
nd proper or that he has suffi-
cient bargaining strength to force the other party to agree. 
. . . 
Although an adamant insistence on a bargaining posi-
tion is not of itself a refusal to bargain in good faith 
. . . other conduct has been held to be indicative of a lack 
of good faith.  Such conduct 
includes delaying tactics, un-
reasonable bargaining demands, unilateral changes in 
mandatory subjects of bargai
ning, efforts to bypass the 
union, failure to designate an
 agent with sufficient bar-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  336gaining authority, withdrawal of already agreed-upon 
provisions, and arbitrary scheduling of meetings.
5  Several of the indicia mentioned above are present in the in-
stant case and lead me to conclude that Respondent did not 
bargain in good faith.  Most notable are Respondent™s with-
drawal from all of the tentative agreements it had reached with 
the Union prior to August 11, and what appears to be the lack 
of authority given to Timothy Smith to commit Respondent to 
any proposals.  It is not indicative of a lack of good faith for 
Smith to keep his supervisor, James Schreck, informed of all 
tentative agreements.  It would not necessarily be an indication 
of bad faith for Respondent to ask the Union to revisit a lim-

ited number of issues after Schreck™s review.  What does indi-
cate a lack of good faith is Smith
™s lack of authority to commit 
Respondent to any proposals and the long delay in raising 
objections and making countero
ffers to union proposals on 
which there had been tentative agreement. 
Similarly, Respondent™s failure to make any proposals until 
October 30, 6-1/2 months after ba
rgaining began, is indicative 
of a lack of good faith, 
Bryant & Stratton Business Institute, 
321 NLRB 1007, 1041Œ1043 (1996).  Moreover, Respondent 

never made any comprehensive proposal to the Union. 
Possibly the clearest indication 
of bad faith and the lack of 
any intention of reaching agreement with the Union is Re-
spondent™s regressive bargaining, 
Homestead Nursing Center, 
310 NLRB 678 (1993).  For example, on August 11 Respon-
dent  agreed to a starting wage rate for new employees of 
$6.25 per hour, the rate it wa
s paying such employees at the 
time.  Two and half 
months later, Respondent repudiated this 
agreement and proposed a lower starting wage rate of $6 per 
hour.  On February 26, 1998, Respondent made an even more 
regressive proposal.  Health Ca
re Services offered no explana-
tion for this regression.  It strongly suggests an intent to pre-
vent the negotiation of a coll
ective-bargaining agreement. 
Other factors also indicate a desire to frustrate any agree-
ment.  Smith™s failure to show
 up at several negotiating ses-
sions, without providing the Union notice that he would do so, 
indicates a lack of serious intent on the part of Respondent, 
see Calex Corp. v. NLRB, 
144 F.3d 904 (6th Cir. 1998).  Similarly, 
Respondent™s proposals  which left it with unfettered discre-
tion with regard to wage increases, in the context in which 
they occurred, suggests that such proposals were made largely 
to frustrate agreement of any kind. 
CONCLUSION OF LAW 
By refusing to bargain collectively in good faith with the 
Union, Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section 8(a)(1) and 
(5) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain 
unfair labor practices, I find that
 it must be ordered to cease 
and desist and to take certain 
affirmative action designed to 
effectuate the policies of the Act. 
Respondent will be ordered to resume negotiations with the 
Union on request and bargain co
llectively in good faith con-
cerning wages, hours, and the other terms and conditions of 

employment, and if an understanding is reached, to embody it 
in a written agreement. 
                                                          
                                                           
5 Case citations from the Boar
d™s decision have been omitted. 
Where an employer, after a union™s certification, has failed 
or refused to bargain in good fa
ith with that union, the Board 
ensures that the union has at least 1 year of good-faith bargain-

ing during which its majority st
atus cannot be questioned, 
Mar-Jac Poultry Co., 
136 NLRB 785 (1962).  Given the lack 
of any indication that Respondent has ever bargained with the 
Union in good faith, I conclude that this year shall begin to run 
on the resumption of bargaining between the parties. 
On these findings of fact and 
conclusions of law and on the 
entire record, I issue the following recommended
6 ORDER The Respondent, Health Care 
Services Group, Inc., Hins-
dale, Illinois, its officers, agents, successors, and assigns, shall, 
with regard to its employees at Audubon Health Care Center, 
Bayside, Wisconsin, 
1.  Cease and desist from 
(a) Refusing to bargain collectively in good faith with the 
Union as the exclusive bargaini
ng representative of the em-
ployees in the following appropriate unit: 
 All full and regular part-time laundry and housekeeping 
employees, who perform cont
ract laundry and housekeep-
ing services at Audubon Health
 Care Center, excluding 
all other employees, guards, a
nd supervisors as defined in 
the Act. 
 (b) Failing to appear at and/
or canceling scheduled bargain-
ing sessions, unless there is a compelling reason to do so and 
the Union has been notified in advance of the bargaining ses-
sion. (c) Failing to provide the Union, on request, with proposals 
on unresolved issues. 
(d) Reneging on tentative agreements reached with the Un-
ion during collective bargaining. 
(e) Engaging in regressive bargaining. 
(f) In any like or related manne
r, interfering with, restrain-
ing, or coercing employees in  the exercise of the rights guar-
anteed them by Section 7 of the Act. 
2. Take the following affirmat
ive action necessary to effec-
tuate the policies of the Act. 
(a) On request, bargain in good faith with the Union, as the 
exclusive bargaining representative of its employees in the 
above-described bargaining unit with respect to wages, hours, 
and other terms and conditions of employment. 
(b) Regard the Union as the exclusive agent of its employ-
ees for 1 year commencing with the resumption of bargaining 
between the parties. 
(c) Meet with the Union on specific scheduled dates as 
agreed upon by the parties. 
(d) Formulate and give to the Union in a timely manner, 
proposals on unresolved issues and not regress from them 

without good cause or justification. 
(e) Within 14 days after service by the Region, post at the 
Audubon Health Care Center, Bayside, Wisconsin, copies of 
the attached notice marked ﬁAppendix.ﬂ
7  Copies of the notice, 
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
 HEALTH CARE SERVICES GROUP 337on forms provided by the Regi
onal Director for Region 30, 
after being signed by the Respondent™s authorized representa-
tive, shall be posted by the Re
spondent immediately on receipt 
and maintained for 60 consecutive days in conspicuous places 
including all places where notices to employees are customar-
ily posted.  Reasonable steps sha
ll be taken by the Respondent 
to ensure that the notices are not altered, defaced, or covered 
by any other material. In the ev
ent that, during the pendency of 
                                                                                            
 tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
these proceedings, the Respondent has gone out of business or 
closed the facility involved in
 these proceedings, the Respon-
dent shall duplicate and mail, at 
its own expense, a copy of the 
notice to all current employees and former employees em-
ployed by the Respondent at any time since April 9, 1997. 
(f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certif
ication of a responsible offi-
cial on a form provided by the Region attesting to the steps 

that the Respondent has taken to comply. 
  